
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4.10


OneBeacon Insurance Group, Ltd.
Long-Term Incentive Plan
2007-2009 Performance Share Grant

        THIS GRANT (this "Grant") is made, effective as of March 1, 2007,
between OneBeacon Insurance Group, Ltd., a Bermuda company limited by shares
(the "Company") and                        (the "Participant").

RECITALS:

        WHEREAS, the Company has adopted the Long-Term Incentive Plan ("Plan"),
which Plan is incorporated herein by reference and made part of this Grant; and

        WHEREAS, the Board has determined that it would be in the best interest
of the Company and its owners to grant the award provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

        NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.     Grant:    Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Grant, the Company hereby
grants to the Participant a Performance Share Award of shares.

        2.     Award Period:    The Award Period shall be January 1, 2007
through December 31, 2009.

        3.     Performance Objective:    The Performance Objective shall be
annual 13% growth in intrinsic business value per share for the Company
("GIBVPS"), which shall be measured by blending the following metrics during the
Award Period, in the referenced percentages: (a) Underwriting Return on Equity
including an adjustment to normalize catastrophe losses across years (40%),
(b) Growth in Adjusted Book Value per Common Share including an adjustment for
dividends paid (40%), and (c) Growth in the Company's Price per Common Share
including an adjustment for dividends paid (20%).

        4.     Performance Percentage:    The Performance Percentage shall be
dependent on the extent to which the Performance Objective is attained, and
shall be determined as follows:

GIBVPS


--------------------------------------------------------------------------------

  Performance Percentage

--------------------------------------------------------------------------------

    6% or lower   0 %   13%   100 %   20% or higher   200 %

        For GIBVPS between 6% and 20%, the Performance Percentage will be
determined on the basis of straight line interpolation.

        5.     Award Payment:    Subject to all terms and conditions of the
Plan, the Participant's actual value at the end of the Award Period will be
settled in cash, in shares of the Company's common stock ("Shares"), or partly
in cash and partly in Shares, as determined by the Committee. If settled
entirely or partially in cash, the cash value will be (a) the number of
Performance Shares granted, times (b) the Performance Percentage, times (c) the
market value of the Shares on the date that the Compensation Committee certifies
the Performance Percentage times (d) the percentage of the Award settled in
cash; and the number of Shares issued will be (a) the number of Performance
Shares granted times (b) the Performance Percentage times (c) the percentage of
the Award settled in Shares. If settled entirely in

1

--------------------------------------------------------------------------------




Shares, the number of Shares issued will be (a) the number of Performance Shares
granted, times (b) the Performance Percentage.

        6.     Termination of Employment:    Except as provided in Section 7 of
the Plan, this Award shall be canceled, and no payment shall be payable
hereunder, if the Participant's continuous employment or Related Employment with
the Company shall terminate for any reason prior to the end of the Award Period.

        7.     Successors and Assigns:    This Grant shall inure to the benefit
of and be binding upon the Company and its successors and assigns. The Company
shall request any purchaser of a business unit in which the Participant is
employed (a "Purchaser"), to fully assume the obligations of the Company under
this Grant. If a Purchaser declines to assume such obligations, the Company
shall remain obligated under the terms of this Grant.

        8.     Definitions:    All terms not otherwise defined herein shall have
the same meaning as in the Plan.

        9.     Withholding:    The Participant agrees to make appropriate
arrangements with the Company for satisfaction of any applicable income tax
withholding requirements, including the payment to the Company, at the
termination of the Award Period (or such earlier or later date as may be
applicable under the Code), of all such taxes and other amounts, and the Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company's counsel (including, without limitation, withholding amounts from
any compensation or other amount owing from the Company to the Participant), to
satisfy all obligations for the payment of such taxes and other amounts.

        10.   Reduction of the Award:    Notwithstanding anything to the
contrary herein, the Board, in its sole discretion (but subject to applicable
law), may reduce any amounts payable to the Participant in order to satisfy any
liabilities owed to the Company by the Participant.

        11.   No Right to Continued Employment:    Neither the Plan nor this
Grant shall be construed as giving the Participant the right to be retained in
the employ of, or in any consulting relationship to, the Company or any of its
subsidiaries. Further, the Company may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Grant, except as otherwise expressly provided in the Plan
and in this Grant. In addition, nothing herein shall obligate the Company to
make future Grants to the Participant.

        12.   Award Subject to Plan:    By entering in this Grant the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan, understands the terms of the Plan and this Award and that this
Award is subject to all of the terms and provisions set forth in the Plan and in
this Grant and accepts this Performance Share Award subject to all such terms
and conditions which are incorporated herein by reference. In the event of a
conflict between any term or provision contained in this Grant and a terms or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

        13.   Designation of Beneficiary by Participant:    A Participant may
name a beneficiary to receive any payment to which he/she may be entitled in
respect of this Award in the event of his/her death, by notifying the Company. A
Participant may change his/her beneficiary from time to time in the same manner.
If the Participant has not designated a beneficiary or if no designated
beneficiary is living on the date on which any amount becomes payable to a
Participant's beneficiary, that amount shall be paid to the Participant's
estate.

        14.   No Rights as Shareholder:    You will not be considered a
shareholder of the Company for any purpose with respect to this Award unless and
until shares of Stock are issued to you in settlement of this Award.

2

--------------------------------------------------------------------------------



        15.   Compliance with Section 409A of the Internal Revenue
Code:    Notwithstanding anything in this Agreement to the contrary, to the
extent that this Agreement constitutes a nonqualified deferred compensation plan
to which Internal Revenue Code Section 409A applies, the administration of this
Award (including time and manner of payments under it) shall comply with
Section 409A.

        16.   Notices:    Any notice necessary under this Grant shall be
addressed to the Company and to the Participant at the address appearing in the
personnel records of the Company for such Participant or to either party at such
other address as such party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

        17.   Governing Law:    This Agreement shall be governed by and
construed in accordance with the laws of Bermuda.

        18.   Signature in Counterparts:    This Grant may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Grant as of
the day and year first above written.

PARTICIPANT   ONEBEACON INSURANCE GROUP, LTD.
By:
 
    

--------------------------------------------------------------------------------


 
By:
/s/  MIKE MILLER      

--------------------------------------------------------------------------------

Name:   Name: Mike Miller
Title: President & CEO


--------------------------------------------------------------------------------

Date
 
 
 
Awards Details:
 
 
 

3

--------------------------------------------------------------------------------



Annex

Key Definitions

Terms used in this Grant shall have the following meanings:

Growth in Adjusted Book Value per Common Share shall mean:

i)(a) the Company's GAAP Shareholders' Equity at the end of the period (measured
on an as converted/as diluted basis) minus any remaining accretion to face value
related to the Company's defeased preferred stock at the end of the period, plus
(b) compounded dividends paid on the Company's common shares during the period,
divided by (c) the number of as converted / as diluted common shares of the
Company outstanding at the end of the period, divided by

ii)(a) the Company's GAAP Shareholders' Equity at the beginning of the period
(measured on an as converted/as diluted basis) minus any remaining accretion to
face value related to the Company's defeased preferred stock at the beginning of
the period, divided by (b) the number of as converted / as diluted common shares
of the Company outstanding at the beginning of the period, minus

iii)one

Growth in the Company's Price per Common Share shall mean:

(i)(a) the market price for a share of the Company's common stock at the end of
the period, plus (b) compounded dividends paid per common share of the Company
during the period, divided by

(ii)the market price for a share of the Company's common stock at the beginning
of the period, minus

(iii)one.

Performance Percentage shall mean:

a percentage of no less than 0% and no more than 200%, which percentage was
determined by the Committee, as outlined in paragraph four (4) of this
Performance Share Grant.

Performance Share shall mean:

a unit granted to participant under the Company's Long-Term Incentive Plan
having the financial equivalence of a share of common stock of the Company,
conditioned upon the attainment of a specified Performance Objective(s) over a
specified Award Period.

Underwriting Return on Equity shall mean:

i)(a) the actual GAAP net income of the Company, plus (b) the dividends and
accretion recorded in the period for the Company's defeased preferred stock
instruments, minus (c) actual investment income and realized gains, each after
taxes, plus (d) after-tax standard investment income plus (e) actual losses
associated with catastrophic events (Actual CAT Losses) times 65% to convert to
an after-tax amount, minus (f) a charge to cover catastrophic events (CAT
Charge), divided by

ii)(a) the average of (b) GAAP Shareholders' equity of the Company at the
beginning of the period minus any remaining accretion to face value related to
the Company's defeased preferred stock at the beginning of the period, and
(c) GAAP Shareholders' equity of the Company at the end of the period, minus any
remaining accretion to face value related to the Company's defeased preferred
stock at the end of the period

4

--------------------------------------------------------------------------------





For the purpose of this definition, i) after-tax standard investment income will
equal (a) the yield on the 10-year Treasury note at the beginning of the period,
to be reset annually, plus 100 basis points multiplied by (b) the Company's
average invested assets for the period, multiplied by (c) one minus the
Company's actual tax rate on investment income, realized gains, and unrealized
gains for the period, and (ii) average invested assets will exclude investment
assets in trust accounts related to the Company's defeased preferred stock.

CAT Charge shall mean:

i)(a) one-half of the annual plan CAT losses represented as a percentage of plan
net earned premium, times (b) actual net earned premium, plus

ii)(a) 0.2%, times (b) actual net earned premium, plus

iii)one-half of actual CAT losses, subject to

iv)an overall maximum of 5.5% of actual net earned premium, times

v)65% to convert the total to an after-tax amount

For 2007, plan CAT losses are 2.6% of plan earned premium. Consequently, for
2007, the CAT charge calculation will equal 1.5% of actual net earned premium,
plus one half of actual CAT losses, times 65%.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4.10

